OPINION — AG — ** YOU INCLOSED (OKLAHOMA PLANNING AND RESOURCES BOARD) THREE SPECIAL WARRANTY DEEDS TO THE STATE OF OKLAHOMA, AS GRANTEE, EACH COVERING A SEPARATE TRACT OF LAND IN CADDO COUNTY, AND EACH EXCEPTING THEREFROM UNDIVIDED ONE HALF INTEREST IN AND TO THE OIL AND GAS AND OTHER MINERALS IN AND UNDER SAID LANDS, AND EACH PROVIDING THAT: " IT IS UNDER STOOD AND AGREED BY AND BETWEEN THE PARTIES HERETO THAT THE LANDS THEREBY CONVEYED ARE TO BE USED BY THE STATE EXCLUSIVELY FOR THE PURPOSE OF ESTABLISHING AND MAINTAINING A STATE RECREATIONAL AREA AND IF ANY TIME SAID LANDS ARE ABANDONED, OR SUCH. . . . . . SEE OPINION. CITE: 74 O.S.H. 351, 74 O.S.H. 351(H) (JAMES HARKIN)